Title: To Alexander Hamilton from James McHenry, 31 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            Trenton War department 31. August 1799.
          
          I have received your letter of the 28. instant inclosing an application by Mr. Fisher for the Office of Deputy Quarter Master and also one for that of Surgeon—
          Mr. Fisher may be informed that Quarter Masters whether Deputies to Armies other than that in which the Quarter Master General shall serve or to divisions of an Army or Brigade must be taken from the line of the Army.
          I have the honor to be with great respect Your obedient Servant.
          
            James McHenry
          
          Major General Alexander Hamilton 
        